Opinion by
Mr. Justice Potteb,
Counsel for appellant in this case argues that the charge of the court below was inadequate, because the verdict of the jury was against his contention. This does not necessarily follow. The jury may very well have been convinced from the evidence that the plaintiff suffered no damage. In fact it would be most difficult to find any basis in the testimony for any other conclusion. The plaintiff possessed only a life estate in the property. For all practical purposes the value of the life estate was measured by the amount of rent she received. When the city widened and improved the street, it converted ten feet of ground from the front end of the lot into that much additional width to the street. These changes made necessary some alterations in the buildings. But these alterations were all made by the tenants at their own expense, and the plaintiff was not put to one penny of expenditure upon that account. Not only did the tenants bear the cost of the changes, but the evidence -showed that the plaintiff was able to secure an extension of the lease from the same tenants at an increased rental. How could the jury in the face of these facts have found that the plaintiff had suffered any damages ? If they had so found it would have been clearly a mistake. The testimony of Mr. Kelly wherein he attempted to value the life estate in a lump sum was only guesswork. He said himself that he could only give an approximation of the rental value of the property before the change. When pressed for an opinion he sai'd he thought it should rent for $1,500 a year. Yet the evidence showed that as a matter of fact it had been renting for $1,000 a year for several years past. Why should the jury have been influenced by the opinion of a witness who admitted he was not familiar with rentals in that immediate locality ?
We see no error in the charge of the court, it was as ample as the circumstances of the case required, and the measure of damages was properly set forth. Counsel for p] aintiff presented *no additional points for instructions to the jury, nor did he ask for any further elaboration at the time.
The assignments of error are overruled and the judgment is affirmed.